Exhibit 10.66

ASSIGNMENT AND MODIFICATION AGREEMENT

Subject to the consent of Phillip L. Spector (the “Executive”) below, as of
December 21, 2009 (the “Assignment Date”), Intelsat Global, Ltd. (“Intelsat
Global”) and Intelsat, Ltd. (“Intelsat” and together with Intelsat Global, the
“Current Employers”) hereby assign to Intelsat Management LLC, a Delaware
limited liability company (“Intelsat Management”), all of their rights and
obligations under that certain Employment Agreement dated as of May 6, 2009, by
and between the Executive and the Current Employers (the “Employment
Agreement”), and Intelsat Management shall accept such assignment and shall
honor any and all of such rights and obligations.

In connection with the foregoing assignment (a) references in the Employment
Agreement to the “Parent” and the “Company” in their capacity as employers shall
be deemed to be references to Intelsat Management as the context may require,
except as set forth in the fourth paragraph of this Assignment and Modification
Agreement, and (b) references in (i) that certain Class A Restricted Share
Agreement dated as of May 6, 2009, by and between the Executive and Intelsat
Global (the “Class A Agreement”), (ii) that certain Class B Restricted Share
Agreement dated as of May 6, 2009, by and between the Executive and Intelsat
Global (the “Class B Agreement”), and (iii) that certain Option Agreement dated
as of May 6, 2009, by and between the Executive and Intelsat Global (the “Option
Agreement” and, together with the Class A Agreement and the Class B Agreement,
the “Equity Award Agreements”) to “Company” shall continue to be references to
Intelsat Global and references in the Equity Award Agreements to “Employer”
shall be deemed to be references to Intelsat Management. For the avoidance of
doubt, any references in the Employment Agreement or any of the Equity Award
Agreements to “termination of employment” shall be deemed to refer to the
termination of the Executive’s employment with Intelsat Management and all of
its subsidiaries and affiliates.

The Executive and Intelsat Management hereby acknowledge and agree that Intelsat
Management may make the Executive’s services available to certain affiliates of
Intelsat Management and, to the extent that the Executive’s services are made so
available, the terms of the Employment Agreement shall apply mutatis mutandis
with respect to the Executive’s services to any applicable affiliate of Intelsat
Management.

There shall be no change in any of the Executive’s rights under the foregoing
documents except as to the entity that will be the Executive’s employer and the
Executive shall have the right to retain his position as the Executive Vice
President and General Counsel of Intelsat and Intelsat Global, to report, in
addition to the chief executive officer of Intelsat Management, only to the
chief executive officer of Intelsat, and all other rights that the Executive had
prior to the execution of this Assignment and Modification Agreement.

Except as expressly modified hereby, all terms, conditions and provisions of the
Employment Agreement shall remain unchanged and shall continue in full force and
effect. For the avoidance of doubt, neither the execution of nor the
transactions contemplated by this Assignment and Modification Agreement shall
give rise to a claim of termination of the Executive’s employment under the
terms of the Employment Agreement or the Equity Award Agreements.



--------------------------------------------------------------------------------

The parties acknowledge and agree that the Executive has consented to this
Assignment and Modification Agreement in reliance on that certain letter
regarding executive employment agreements, by and between Intelsat Global and
Intelsat Management, dated as of December 7, 2009.

This Assignment and Modification Agreement shall be construed in accordance with
and governed for all purposes by the laws and public policy (other than conflict
of laws principles) of the District of Columbia applicable to contracts executed
and to be wholly performed therein.

This Assignment and Modification Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same instrument.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

Subject to the consent of the Executive below, as of the date hereof, the
Executive shall cease to be an employee of the Current Employers and shall
become an employee of Intelsat Management.

 

INTELSAT MANAGEMENT LLC By  

 

Name:   Title:   INTELSAT GLOBAL, LTD. By  

 

Name:   Title:   INTELSAT, LTD. By  

 

Name:   Title:  

[SIGNATURE PAGE TO SPECTOR ASSIGNMENT AND MODIFICATION AGREEMENT]



--------------------------------------------------------------------------------

Consent to the foregoing is hereby granted by the undersigned Executive as of
the date hereof.

 

 

Phillip L. Spector

[SIGNATURE PAGE TO SPECTOR ASSIGNMENT AND MODIFICATION AGREEMENT]